Citation Nr: 0116703	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  00-12 732	)	DATE
	)
	)



THE ISSUE

Whether a January 1978 decision by the Board of Veterans' 
Appeals, which denied a claim for service connection for a 
prolapsed uterus, should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to August 
1975.  This matter comes before the Board of Veterans' 
Appeals (Board) on motion by the veteran alleging CUE in a 
Board decision issued on January 6, 1978.


FINDINGS OF FACT

1.  In a January 1978 decision, the Board denied service 
connection for a prolapsed uterus, concluding that this 
condition pre-existed service, that the presumption of 
soundness had been rebutted, and that this condition was not 
permanently aggravated by service.

2.  The January 1978 Board decision correctly applied 
existing statutes and/or regulations and was consistent with 
and supported by the evidence then of record.

3.  To the extent any error was committed in the January 1978 
Board decision, the evidence does not show that, had it not 
been made, it would have manifestly changed the outcome; it 
is not absolutely clear that a different result would have 
ensued.


CONCLUSION OF LAW

The January 1978 Board decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. §§ 20.1400-
20.1411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the January 1978 Board decision 
denying service connection for a prolapsed uterus was clearly 
and unmistakably erroneous.  The veteran maintains that she 
was in sound condition on entry into service and that her 
prolapsed uterus occurred while in service.  She notes that 
she was not given a VA examination, that the Board did not 
rebut the presumption of soundness with clear and 
unmistakable evidence, and that the interpretation of the 
statutes and regulations have changed since the previous 
decision.

Factual Background.  The evidence of record at the time of 
the January 1978 Board decision included service medical 
records, pre-service medical records, a statement from the 
veteran's private pre-service physician, and post service 
medical records.  In a report of medical history completed by 
the veteran on enlistment physical examination as well as on 
examination itself, no genitourinary abnormality was noted.  
Service medical records reflect that the veteran reported 
nearly daily spotting in May 1973.  In March 1974 she was 
hospitalized for similar complaints.  She reported moderate 
stress urinary incontinence and requested sterilization.  
Examination revealed normal sized anterior uterus in first 
degree prolapse.  The veteran underwent a vaginal 
hysterectomy, anterior colporrhaphy and suprapubic cystostomy 
without complications.

Pre-service medical records dated from 1961 to 1963 contain 
information relating to the veteran's two pregnancies.  An 
October 1963 postnatal evaluation revealed complete 
involution of a retroverted uterus.  In an August 1976 
statement, K. Branch, M.D., stated that the veteran was his 
patient from 1969 to 1972 and to the best of his recollection 
several pelvic examinations during this period indicated that 
the uterus was in normal position.  Post service medical 
records show no treatment or findings pertaining to 
gynecological disorders.

Analysis.  CUE is defined as a very specific and rare kind of 
error of fact or law that, when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Generally, either 
the correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  38 C.F.R. 
§ 20.1403(a) (2000).  

The Board is obligated to review the veteran's case according 
to the law in existence as of January 1978, as a review for 
CUE in a prior Board decision must be based on the record and 
the law that existed when the decision was made.  38 C.F.R. 
§ 20.1403(b)(1) (2000).  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c) (2000).

The following are listed as examples of situations that are 
not CUE:

? A new medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  

? The Secretary's failure to fulfill the duty to assist.

? A disagreement as to how the facts were weighed or 
evaluated.

38 C.F.R. § 20.1403(d) (2000).

Clear and unmistakable error does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e) (2000).

Here, the Board notes that the veteran has not contended that 
the correct facts were not before the Board or that incorrect 
law and regulations were applied.  The United States Court of 
Appeals for Veterans Claims (Court) has held that for CUE to 
exist, either the correct facts, as they were known at the 
time, were not before the adjudicator, or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; the error must be "undebatable" and the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and a determination that 
there was CUE must be based on the record and law that 
existed at the time of the prior adjudication.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992)).

In this case, the veteran argues that the Board incorrectly 
determined that the presumption of soundness was rebutted and 
did not use the clear and unmistakable standard as required 
under the presumption of soundness.  The pertinent provisions 
of 38 C.F.R. § 3.304 in effect at the time of the 1978 
decision stated that the veteran will be considered to have 
been in sound condition when examined, accepted and enrolled 
for service except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C. § 311; 38 C.F.R. § 3.304 
(1978).  In the January 1978 decision, the Board considered 
the statement of Dr. Branch, the fact that no abnormality was 
noted on the entrance examination, the nature of the uterine 
prolapse, the history of previous childbirth, and the absence 
of any pertinent disease or injury prior to surgery.  Upon 
consideration of these factors, the Board specifically 
concluded that the veteran's prolapsed uterus clearly and 
unmistakably existed prior to service.  The Board, in the 
January 1978 decision applied the correct statutory and 
regulatory provisions extant at the time to the correct facts 
as they were known at the time.  The argument that there was 
no clear and unmistakable evidence to show that the veteran's 
condition preexisted service constitutes a dispute as to how 
the facts were weighed or evaluated.  A disagreement as to 
how the facts were weighed or evaluated cannot establish CUE.  

With respect to whether there was aggravation of a 
preexisting condition, the pertinent provisions of 38 C.F.R. 
§ 3.306 in effect at the time of the 1978 decision stated 
that a preexisting disease or injury will be considered to 
have been aggravated during service where there is an 
increase in the disability during service unless there is 
clear and unmistakable evidence that the increase in 
disability was due to natural progress of the condition.  38 
C.F.R. § 3.306 (1978).  In the January 1978 decision, the 
Board specifically concluded that the veteran's prolapsed 
uterus did not worsen during service.  As the correct 
statutory and regulatory provisions extant at the time were 
applied by the Board at the time of the January 1978 
decision, the Board finds no CUE therein.

The veteran asserts that the Board did not set forth its 
legal bases with specificity.  The Board could have provided 
a more detailed explanation in the January 1978 decision in 
support of the conclusion that the prolapsed uterus clearly 
and unmistakably existed prior to service and was not 
aggravated therein.  Nevertheless, to the extent this 
constituted error, the evidence does not show that, had it 
not been made, it would have manifestly changed the outcome; 
it is not absolutely clear that a different result would have 
ensued.  The requirement for "reasons and bases" in Board 
decisions was instituted with the "Veterans Judicial Review 
Act," effective November 18, 1988; PL 100-687 (1988).  Thus, 
this requirement post-dated the January 1978 decision and any 
failure of the Board in the 1978 decision to set forth its 
legal bases with specificity is not in and of itself CUE.  

To the extent that the Board in January 1978 failed to 
further develop the evidence by remanding the case to the 
regional office for an examination or opinion, the Board 
finds that any such failure in the duty to assist does not 
constitute CUE.  See 38 C.F.R. § 20.1403(d); Caffrey v. 
Brown, 6 Vet. App. 377 (1994) (VA's breach of the "duty to 
assist" results only in an incomplete, rather than 
incorrect, record and thus, does not form the basis for a 
finding of CUE).

With respect to the veteran's contention that the Board 
relied upon its own medical judgment to support its findings, 
the Board notes that the Board members who considered the 
veteran's appeal in 1978 included a physician who reviewed 
the evidence then of record and signed decision.  The Court's 
decision that Board panels could consider only independent 
medical evidence to support their findings and could not rely 
on their own "unsubstantiated medical conclusions" was not 
rendered until Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
As noted previously, only the law extant at the time of the 
1978 Board decision may be considered in determining whether 
the Board committed CUE at the time of that decision.  
Moreover, as to the veteran's contention that the Board did 
not give the appropriate weight to her statements or the 
statement of her physician, the Board finds that such 
statements express disagreement as to how the facts were 
weighed or evaluated.  Such arguments do not constitute CUE.  
See 38 C.F.R. § 20.1403(d)(3).

Therefore, the Board finds that the January 1978 Board 
decision denying service connection for a prolapsed uterus 
represented a reasonable exercise of rating judgment.  After 
review of the veteran's motion, the Board is satisfied that 
the correct facts, as they were know at the time, were before 
the Board in January 1978, and that the law and regulatory 
provisions extant at the time were correctly applied to the 
veteran's claim.  In the absence of the kind of error of fact 
or law which would compel the conclusion that the result 
would have been manifestly different but for the error, there 
is simply no basis upon which to find CUE in the Board's 
January 1978 decision.  Accordingly, the veteran's motion for 
revision of the decision must be denied.

As an additional matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, was signed into law on November 9, 2000, and 
is applicable to all claims filed before the date of 
enactment and not yet final as of that date.  Among other 
things, this law redefines the obligations of VA with respect 
to the duty to assist.  However, in adjudicating whether 
there was CUE in a prior Board decision, the Board can only 
consider the evidence of record and the law that was in 
effect at the time of the prior decision; subsequent changes 
in the law have no bearing upon whether a prior decision 
contained CUE.  The Board notes that the VCAA made no changes 
regarding the law and regulations concerning what does and 
does not constitute CUE in prior Board decisions.  
Accordingly, the Board concludes that the VCAA has no bearing 
on the decision herein.


ORDER

The motion for revision of the January 1978 Board decision on 
the grounds of CUE is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 



